10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:19-cr-03412-RM Document1 Filed 12/23/19 Page 1 of 6

 

 

 

 

LO
——\/_FILeD LODGED
~~. RECEIVED COPY
RONALD FRANCIS COLEMAN
c/o 1616 Elmer Lane
Safford, AZ 85546 DEC 23 2019
Pro Se, 928-432-2613

 

 

 

CLERK U.S. DISTRICT CoU
DISTRICT OF ARIZONA RT

BY DEPUTY

UNITED STATES DISTRICT COURT
IN THE DISTRICT OF ARIZONA

 

 

 

tL
' CR-19-3412-TUC-RM

)
A Arizona corporation Case No. 2019-00216
Plaintiff } Case No: 2019-00227
vs. )
RONALD FRANCIS COLEMAN, NOTICE OF REMOVAL
Defendant(s). (Formally Safford Superior Court, Safford

) City, Graham County, Arizona case CR2019-
) 00227, CR2019-00216 Department _—sJudge
) Michael D, Peterson)

 

 

 

To: The Honorable Judges of the United States District for the District of
Arizona:

Ronald Francis Coleman, on behalf of himself as the Defendant pursuant to

28 U.S.C. §§ 1441(a), 1443(1), 1446(b)(3) and 28 U.S.C. § 1331, hereby gives

notice of the removal of this action to the United States District Court for the

District of Arizona for the following reasons:

1, The Civil Rights of Ronald Francis are being violated by individuals that are

not qualified to hold the public Offices of 1. Judge, 2. County Attorney 3.
Public Safety Officers under color of law in conflict with ARS 38-255.
amongst others acting in concert in violation of rights guaranteed to him

under the Fourth Amendment, the Sixth Amendment, the Fifth Amendment

 

 
10

11

12

13

14

158

16

17

18

19

20

ai

22

23

24

25

26

27

28

 

 

Case 4:19-cr-03412-RM Document1 Filed 12/23/19 Page 2 of 6

and the Fourteenth Amendment of the Constitution of the United States and
the Refusal of the Courts to grant the remedy guaranteed to him under the

ancient Writ of Habeas Corpus at Article 1 Section 9 Clause 2.

2. No sworn statement by a firsthand witness, to give the court jurisdiction for

an arrest warrant to arrest Ronald Francis Coleman. The failure of Officers
to produce Body cams to collaborate with the plaintiff or establish false
statements for the defendant all in conflict with Arizona Senate Bill 1300
attached for your reference. In addition is a letter from Agency that no
record of a body Cam existed. Attached for Reference. This is a clear case
of concealment of material facts that essential for the proper administration
of justice as Subpoenas were requested from the Clerk of the Court and
denied by Justice Peterson. See ARS 38-1161-1164. See ARCrP Rule 15

Disclosure violations.

3. Violation of Arizona Rules of Criminal Procedure Rule 8 Speedy Trial Act

violation under Fourteenth Amendment. This abuse of the Rules of the
Court are a Constitutional Question under the Eighth Amendment of the
Constitution of the United States. Is it excessive punishment to force
submission to the restraints of Probation without a trial and conviction of

the alleged offense?

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cr-03412-RM Document1 Filed 12/23/19 Page 3 of 6

4. This removal is proper under the removal statute as it is timely pursuant to
Section 1446(b)(3), in that it involves the Oct 7, 2019 “ORDER DENYING
DEFENDANT’S MOTION TO DISMISS” and order to answer the
complaint. The answer has been filed but all federal issues have been
reserved by affirmative defense and that no trial has yet been had herein.

Ronald Francis Coleman filed a Motion to Dismiss in the nature of a
demurrer and the issue of jurisdictional challenges, were not addressed.
(Copies of the Complaint, the Motion to Dismiss, the Order Denying
Defendant’s Motion to Dismiss, and Answer are attached as Exhibit “A”)
and all other pleadings will be forwarded by the Safford Superior Court,
Safford City, Graham County, Arizona.
RIGHTS VIOLATIONS

5. Failure of 3 sitting judges to sign and comply with a Writ of Habeas Corpus,
Refused on 2 separate occasions: Aug. 14-19 and on Dec. 17-19. (Violation
of Article 1 Sec. 9 U.S. Const. and Bill of Rights, Art.14 Sec. 1. 56 & 5"
amend.) is currently being detained without charges denying his Civil and
Constitutional rights.

6. Denial and obstruction of justice by the clerk of the court by not issuing a

subpoena to obtain witness on his behalf. Judge objecting and obstructing

 
10

id

12

13

14

1s

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cr-03412-RM Document1 Filed 12/23/19 Page 4 of 6

defendants’ use of subpoena for his defense. (Hearing on Dec.9-19,
Violation Bill of Right Art. 6)

7. Superior Court Judge denying Pro Se Litigants’ right to counsel of his
choice ordering his counsel to leave court. (Hearing on Dec. 9-19, Violation
Bill of Rights Art.6)

8. A copy of this Notice of Removal will be concurrently filed with the
Safford Superior Court, Safford City, Graham County Arizona, Case No.
CR 2019-00227, CR 2019-00216.

Ronald Francis Coleman as the beneficiary of the Defendant RONALD
FRANCIS COLEMAN, requests that the above-captioned matter now
pending before the Safford Superior Court, Safford City, Graham County,
Arizona be removed therefrom to this Court pursuant to 28 U.S.C. §§
1441 (a), 1443(1), 1446(b)G).

Respectfully submitted this 25. day of December, 2019.
Ronald Francis Coleman lhe Ft A an FRANCIS

COLEMAN, DEFENDANT in the above case.
Dennis Wells Authorized Representative, w/Power of Attorney

 
10

il

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

26

27

28

cr.

=

 

Case 4:19-cr-03412-RM Document1 Filed 12/23/19 Page 5 of 6

CERTIFICATE OF SERVICE

I, Ronald Francis Coleman, certify thaton December _, 2019, I placed a copy
of the above NOTICE OF REMOVAL into a sealed envelope, postage prepaid and

mailed it by regular mail addressed to the following:

DATED this ___ Day of December, 2019

syd enuirs 2 ells tort

Ronald Francis Coleman consumer under the FDPCA
Dennis Wells, Authorized Representative, w/Power of Attorney

Items needed as attachments

‘Complaint/cross complaint

fOrder denying Motion to Dismiss

Copy of the warrant of Arrest for his present incarceration (na tavaledl.)

‘Affidavit on Writs of Habeas Corpus Two times

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cr-03412-RM Document 1 Filed 12/23/19 Page 6 of 6

EXHIBIT “A”

 
